Citation Nr: 0325629	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for a skin disorder of 
the feet, claimed as jungle rot.  

2.	Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

3.	Entitlement to a rating in excess of 10 percent for 
prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a skin 
disorder of the feet and for prostatitis.  Service connection 
was then granted for prostatitis, by rating decision dated in 
August 2002.  Service connection for PTSD was granted by 
rating decision dated in September 2002.  The veteran 
appealed the initial evaluations that were assigned for those 
disorders.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The case was remanded by the Board in February 2001.  


FINDINGS OF FACT

1.	A skin disorder of the feet was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.

2.	The veteran's prostate disorder is shown to need long-term 
therapy.  

3.	PTSD is currently manifested by sleep disturbances, 
including nightmares, guilt feelings, a mildly constricted 
affect, and irritability.  


CONCLUSIONS OF LAW

1.	A skin disorder of the feet was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.	The criteria for a rating in excess of 10 percent for 
prostatitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 
(2002).  

3.	The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The November 2002 statement of the case specifically 
informed the veteran of the VCAA and what evidence the VA 
would obtain.  In addition, the veteran was furnished letters 
in March 2001, October 2002, November 2002, March 2003, and 
July 2003 that provided notification of the information and 
medical evidence necessary to substantiate this claim.  
Quartuccio v. Principi 16 Vet. App. 183 (2002).  In May 2003 
and July 2003, he indicated that there was no additional 
evidence to submit.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual background

Review of the service medical records shows that on 
examination for entry upon active duty, no pertinent 
abnormality was noted.  There were not complaints or 
manifestations of a skin disorder of the feet shown during 
service.  The veteran was treated for genitourinary 
complaints.  On examination for separation from service, in 
December 1971, evaluation of the skin showed only small scars 
on the left shoulder.  

Outpatient treatment records from a private medical facility, 
dated from 1973 to 1996, show regular treatment for 
prostatitis.  There are no indications of treatment for a 
skin disorder or for a psychiatric disability in these 
records.  

An examination was conducted by VA in December 1998.  At that 
time, the veteran indicated that he had had skin problems 
affecting his feet during service in Vietnam for which he had 
received treatment at that time.  He stated that at times, 
this became exacerbated, with the feet sometimes blistering 
or getting scaly.  He also complained of having had 
prostatitis for which he had been treated with antibiotics.  
Examination of the skin showed some dry scaling in an area 
around the medial and lateral aspects of the soles of the 
feet and around the heel.  There was no active blister or 
active inflammation or discharge.  There was a very minimal 
callus at the ball of the foot; at the first MP joint sole 
level.  There was no bunion formation.  Toe hygiene was good 
as was interdigital hygiene.  The veteran refused to undergo 
a prostate examination.  The diagnoses were bilateral feet, 
chronic since 1969, scaly skin; with differential diagnosis 
that this could be secondary to jungle rot; and probable 
treated prostatitis, but there was no genitourinary disease 
found at the time of the examination.  The examiner rendered 
an opinion that these disorders were not related to exposure 
to Agent Orange during service.  

A psychiatric examination was conducted by VA in September 
2002.  At that time, it was noted that the veteran had served 
with the combat engineers in Vietnam.  He had been exposed to 
the usual and customary war related activities.  He stated 
that he had dreams and nightmares quite often.  He noted that 
his problems have been more intense recently, until his 
medication was increased.  He reported having panic attacks 
twice per week where he had to go outside to relax.  He 
stated that he preferred to be alone and did not like to talk 
about his military experiences.  He had feelings of guilt and 
did not feel comfortable with his own feelings.  He reported 
that he was short-tempered and had an exaggerated startle 
response.  On objective examination, the veteran was casually 
dressed.  He talked candidly about his military experience 
with eye contact and was cooperative.  Mood was okay.  Affect 
was mildly constricted.  Thought process was coherent.  
Thought content was negative for homicidal and suicidal 
ideation.  Insight and judgment were adequate.  The 
assessment was PTSD, chronic.  The Global Assessment of 
Functioning (GAF) score was 65.  

Outpatient treatment records from a private facility, dated 
from January 1999 to October 2002, have been received.  These 
records show that the veteran was noted to have a collapsed 
medial arch of each foot, plantar fascitis, calcaneal spurs 
and pes planus.  There was no dermatological disorder of 
either foot documented.  

VA outpatient treatment records, dated from June 2001 to 
October 2002, have been received.  These records show 
treatment for the veteran's PTSD and, in July 2002, treatment 
for the veteran's foot disorder.  At that time, his skin was 
noted to be dry, scaling and xerotic.  The pertinent 
assessment was dermatophytosis.  The last evaluation of the 
veteran's PTSD, dated in October 2002, shows that the veteran 
attended the first of four sessions of the PTSD education 
group.  The details of the group therapy session were 
described.  There is no indication in these records of the 
veteran's prostate disorder.  

A letter, dated in November 2002, was received from the 
veteran's spouse.  She described some of the veteran's PTSD 
symptoms, particularly his sleep disturbances.  

A hearing was conducted in February 2003.  At that time, the 
veteran testified that he worked as a welder for the school 
system.  He related that he felt that he was going to have to 
find a new job because he did not believe that he should be 
working around children.  He stated that he took sick leave 
from work due to his PTSD.  He related his symptoms of PTSD 
such as nightmares and other problems sleeping.  He also had 
difficulty controlling his temper.  Regarding his prostate 
disorder, the veteran testified that he took medication for 
flare-ups of his disability.  

Analysis

The veteran is claiming service connection for a skin 
disorder of the feet.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

The record does not show that the veteran manifested a skin 
disorder of the feet while on active duty.  While he is shown 
to have had dermatophytosis in 2002, there is no indication 
that this disorder is the result of service and there is no 
medical opinion linking it thereto.  The absence of clinical 
treatment records for approximately 30 years after active 
duty is probative evidence against continuity of symptoms 
since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  
Under these circumstances, service connection is denied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The postoperative residuals of prostate gland injuries will 
be rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7527.  

Voiding dysfunction will be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  

For continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day, a 20 percent rating is warranted.  
Where the wearing of absorbent materials which must be 
changed 2 to 4 times per day, a 40 percent rating is 
warranted. Were the use of an appliance or the wearing of 
absorbent materials that must be changed more than 4 times 
per day is required, a 60 percent rating is warranted.  Id.

For urinary frequency with a daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night, a 
20 percent rating is warranted.  With a daytime voiding 
interval of less than one hour, or awakening to void 5 or 
more times per night, a 40 percent rating is warranted.  Id.  

For obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization, a 30 percent 
rating is warranted.  Id.  

For urinary tract infection, with recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management, a 30 percent rating is 
warranted.  With long-term drug therapy, 1 to 2 
hospitalizations per year and/or requiring intermittent 
intensive management, a 10 percent rating is warranted.  Id.

The veteran's prostate disorder is shown to have required 
treatment over many years from 1973 to 1996.  More recently; 
however, it is shown that he takes medication on an as needed 
basis only.  The criteria for a rating in excess of 10 
percent, such as continual urine leakage or other urinary 
incontinence, urinary voiding of the required frequency, or 
obstructive voiding have not been demonstrated.  Therefore, 
an increased rating is not warranted.  

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

The veteran's PTSD is primarily manifested by sleep 
disturbances such as nightmares and insomnia, guilt feelings, 
a mildly constricted affect, and irritability.  The veteran 
does not; however, manifest such symptoms as circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  As the criteria for 
a rating in excess of 30 percent have not been demonstrated, 
a higher evaluation is not warranted.  


ORDER

Service connection for a skin disorder of the feet is denied.  
A rating in excess of 10 percent for prostatitis is denied.  
A rating in excess of 30 percent for PTSD is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

